Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Remarks
The present Office Action is in response to Applicant’s amendment filed on 11/25/2022.  Claims 2-16 are now pending in the present application. This Action is made FINAL.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of the parent Patent No.  US 10,194,301 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claims 2-16 are included in claims 1-15 of the parent Patent No.  US 10,194,301 B2 with similar or obvious wording variations (see the table below as an example)
Claims 2, 8 and 16 of the Instant Application 17,390,756
Independent claims 1, 7 and 15 of the US Patent No. 10,194,301 B2
2. A computer-implementable method of tracking a set of at least one emergency service provider, the method comprising the steps of:


compiling an electronic history comprising: (a) at least one identifier of a service provider of said set of at least one service provider and (b) GPS data identifying the geographic location of each said service provider at each time interval of a set of time intervals of predetermined length within a time period;


storing said electronic history in a memory device;

generating to a display device a user interface within which is displayed a first identifier of a first service provider of the set of at least one service provider;

receiving from a user, via the user interface, a selection of the first service-provider identifier;

in response to the selection of the first service-provider identifier, generating to a display device an aerial view of a geographic region within which the first service provider was located during the time period; and


displaying in the aerial view at least one icon representing the first service provider at the geographic location corresponding to at least one time interval of the set of time intervals, wherein the preceding steps are performed by at least one processor.


8. A computer-implementable method of tracking a set of at least one emergency service provider, the method comprising the steps of:


compiling an electronic history comprising (a) at least one identifier of a service provider of the set of at least one service provider, (b) at least one identifier of an event of a set of at least one event to which at least one of the service providers responded, each event of the set being of a finite duration, and (c) GPS data identifying the geographic location of each said service provider at each time interval of a set of time intervals of predetermined length within the duration of said at least one event;


storing the electronic history in a memory device;

generating to a display device a user interface within which is displayed a first identifier of a first event of said set of at least one event; 

receiving from a user, via the user interface, a selection of the first event identifier; 

in response to the selection of the first event identifier, generating to a display device an aerial view of a geographic region within which the first event took place; and 

displaying in the aerial view at least one icon representing at least one of said service providers at the geographic location corresponding to at least one time interval of said set of time intervals within the duration, wherein the preceding steps are performed by at least one processor.


16. A computer-implementable method of tracking emergency service providers, the method comprising the steps of:

obtaining identification information for at least one service provider;

obtaining location information for the at least one service provider;

obtaining data enabling the generation to a display device of an aerial view of a geographic region in which the location information indicates the at least one service provider has been in transit; and

displaying the map information overlaid with an animated rendering of the movement of the at least one service provider within the geographic region, wherein the preceding steps are performed by at least one processor.
1.  A computer-implementable method of tracking a set of at least one mobile emergency service provider, the method comprising the steps of:

compiling an electronic history comprising: (a) at least one identifier of a mobile service provider of said set of at least one mobile service provider and (b) GPS data identifying the geographic location of each said mobile service provider at each time interval of a set of time intervals of predetermined frequency within a time period;  

storing said electronic history in a memory device; 

generating to a display device a user interface within which is displayed a first identifier of a first mobile service provider of the set of at least one mobile service provider; 

receiving from a user, via the user 
interface, a selection of the first mobile service-provider identifier;  

in response to the selection of the first mobile service-provider identifier, 
generating to a display device an aerial view of a geographic region within 
which the first mobile service provider was located during the time period; and
  
displaying in the aerial view two icons representing the first mobile service provider at the geographic location corresponding to two time intervals of the set of time intervals, wherein the preceding steps are performed by at  least one processor.


7.  A computer-implementable method of tracking a set of at least one mobile emergency service provider, the method comprising the steps of:

compiling an electronic history comprising (a) at least one identifier of a mobile service provider of the set of at least one mobile service provider, (b)  at least one identifier of an event of a set of at least one event to which at least one of the mobile service providers responded, each event of the set being of a finite duration, and (c) GPS data identifying the geographic location of each said mobile service provider at each time interval of a set of time intervals of predetermined frequency within the duration of said at least one event;  

storing the electronic history in a memory device;  

generating to a display device a user interface within which is displayed a first identifier of a first event of said set of at least one event;  

receiving from a user, via the user interface, a selection of the first event identifier;  

in response to the selection of the first event identifier, generating to a display device an aerial view of a geographic region within which the first event took place; and

displaying in the aerial view at least two icons representing at least one of said mobile service providers at the geographic location corresponding to at least two time intervals of said set of time intervals within the duration, wherein the preceding steps are performed by at least one processor.


15. A computer-implementable method of tracking mobile emergency service providers, the method comprising the steps of: 

obtaining identification information for at least one mobile service provider; 

obtaining location information for the at least one mobile service provider; 

obtaining data enabling the generation to a display device of an aerial view of a geographic region in which the location information indicates the at least one mobile service provider has been in transit; and 

after obtaining identification information for at least one mobile service provider, displaying the map information overlaid with an animated rendering of the movement of the at least one mobile service provider within the geographic region, wherein the preceding steps are performed by at least one processor.

As disclosed above, claim 2 of instant application includes all of the limitations of claim 1 of the parent Patent No.  US 10,194,301 B2 except “…mobile…”, “…frequency…”, “…two icons…”, and “…two time interval…”, (emphasis added).
Nonetheless, the removal of said limitations from claim 2 of the instant application made the claim 2 of instant application a broader version of claim 1 of the parent Patent No.  US 10,194,301 B2. It is well settled that broadening the scope of claims would have been obvious to 
one of ordinary skill in the art in view of the narrower issued claims.  In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982) and In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993).
Therefore, since omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before (In re Karlson (CCPA) 136 USPQ 184 (1963)), claim 2 is not patentably distinct from claim 1 of the parent Patent No.  US 10,194,301 B2. 
Claim 3 of the instant application, is rejected because claim 3 corresponds to claim 2 of parent Patent No.  US 10,194,301 B2 with exact same wording. 
Claim 4 of the instant application, is rejected because claim 4 corresponds to claim 3 of parent Patent No.  US 10,194,301 B2 with similar or obvious wording variations. 
Claim 5 of the instant application, is rejected because claim 5 corresponds to claim 4 of parent Patent No.  US 10,194,301 B2 with exact same wording. 
Claim 6 of the instant application, is rejected because claim 6 corresponds to claim 5 of parent Patent No.  US 10,194,301 B2 with exact same wording.
Claim 7 of the instant application, is rejected because claim 7 corresponds to claim 6 of parent Patent No.  US 10,194,301 B2 with exact same wording.
Claim 8 of instant application includes all of the limitations of claim 7 of the parent Patent No.  US 10,194,301 B1 except “…mobile…”, “…frequency…”, “…two icons…”, and “…two time interval…,” (emphasis added).
Nonetheless, the removal of said limitations from claim 8 of the instant application made the claim 8 of instant application a broader version of claim 7 of the parent Patent No.  US 10,194,301 B2. It is well settled that broadening the scope of claims would have been obvious to 
one of ordinary skill in the art in view of the narrower issued claims.  In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982) and In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993).
Therefore, since omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before (In re Karlson (CCPA) 136 USPQ 184 (1963)), claim 8 is not patentably distinct from claim 7 of the parent Patent No.  US 10,194,301 B2.
Claim 9 of the instant application, is rejected because claim 9 corresponds to claim 8 of parent Patent No.  US 10,194,301 B2 with exact same wording. 
Claim 10 of the instant application, is rejected because claim 10 corresponds to claim 9 of parent Patent No.  US 10,194,301 B2 with exact same wording.
 Claim 11 of the instant application, is rejected because claim 11 corresponds to claim 10 of parent Patent No.  US 10,194,301 B2 with exact same wording.
Claim 12 of the instant application, is rejected because claim 12 corresponds to claim 11 of parent Patent No.  US 10,194,301 B2 with similar or obvious wording variation.
Claim 13 of the instant application, is rejected because claim 13 corresponds to claim 12 of parent Patent No.  US 10,194,301 B2 with exact same wording. 
Claim 14 of the instant application, is rejected because claim 14 corresponds to claim 13 of parent Patent No.  US 10,194,301 B2 with exact same wording.
 Claim 15 of the instant application, is rejected because claim 15 corresponds to 
claim 14 of parent Patent No.  US 10,194,301 B2 with exact same wording.
It is well settled that broadening the scope of claims would have been obvious to one of ordinary skill in the art in view of the narrower issued claims.  In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982) and In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993).
Claim 16 of instant application includes all of the limitations of claim 15 of the parent Patent No.  US 10,194,301 B1 except “…mobile…”, and “after obtaining identification information for at least one mobile service provider…”, (emphasis added).
Nonetheless, the removal of said limitations from claim 16 of the instant application made the claim 16 of instant application a broader version of claim 15 of the parent Patent No.  US 10,194,301 B2. Therefore, since omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before (In re Karlson (CCPA) 136 USPQ 184 (1963)), claim 16 is not patentably distinct from claim 15 of the parent Patent No.  US 10,194,301 B2.
This is a nonstatutory double patenting rejection.
Claims 2, 3 and 5-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of the parent Patent No.  US 10,194,302 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claims 2, 3 and 5-8 are included in claims 1-6 of the parent Patent No.  US 10,194,302 B2 with similar or obvious wording variations (see the table below as an example) 
Claims 2 and 8 of the Instant Application 17,390,756
Independent claims 1 and 6 of the US Patent 10,194,302 B2
2. A computer-implementable method of tracking a set of at least one emergency service provider, the method comprising the steps of:

compiling an electronic history comprising: (a) at least one identifier of a service provider of said set of at least one service provider and (b) GPS data identifying the geographic location of each said service provider at each time interval of a set of time intervals of predetermined length within a time period;


storing said electronic history in a memory device;



generating to a display device a user interface within which is displayed a first identifier of a first service provider of the set of at least one service provider;

receiving from a user, via the user interface, a selection of the first service-provider identifier;

in response to the selection of the first service-provider identifier, generating to a display device an aerial view of a geographic region within which the first service provider was located during the time period; and

displaying in the aerial view at least one icon representing the first service provider at the geographic location corresponding to at least one time interval of the set of time intervals, wherein the preceding steps are performed by at least one processor.








8. A computer-implementable method of tracking a set of at least one emergency service provider, the method comprising the steps of:

compiling an electronic history comprising (a) at least one identifier of a service provider of the set of at least one service provider, (b) at least one identifier of an event of a set of at least one event to which at least one of the service providers responded, each event of the set being of a finite duration, and (c) GPS data identifying the geographic location of each said service provider at each time interval of a set of time intervals of predetermined length within the duration of said at least one event;

storing the electronic history in a memory device;





generating to a display device a user interface within which is displayed a first identifier of a first event of said set of at least one event; 

receiving from a user, via the user interface, a selection of the first event identifier; 

in response to the selection of the first event identifier, generating to a display device an aerial view of a geographic region within which the first event took place; and 

displaying in the aerial view at least one icon representing at least one of said service providers at the geographic location corresponding to at least one time interval of said set of time intervals within the duration, wherein the preceding steps are performed by at least one processor.







1.  A system for tracking a set of at least one mobile emergency service provider, comprising: 

a memory device on which is stored an electronic history comprising: (a) at least one identifier of a service provider of said set of at least one service provider and (b) GPS data identifying the geographic location of each said service provider at each time interval of a set of time intervals of predetermined frequency within a time period; and 

a computer-readable medium on which are stored instructions that, when executed by a processing device, enable the processing device to perform a method comprising the steps of:
 
generating to a display device a user interface within which is displayed a first identifier of a first service provider of the set of at least one service provider,

receiving from a user, via the user interface, a selection of the first service-provider identifier, 


in response to the selection of the first service-provider identifier, generating to a display device an aerial view of a geographic region within which the first service provider was located during the time period, 

displaying in the aerial view two icons representing the first service provider at the geographic location corresponding to two time intervals of the set of time intervals, 


receiving from the user, via the user interface,  a selection of the two icons ;  and 

displaying, in response to said user 
selection of the two icons, the velocity and bearing of the first service provider.


6. A system for tracking a set of at least one mobile emergency service provider, comprising: 

a memory device on which is stored an electronic history comprising:
(a) at least one identifier of a service provider of the set of at least one service provider, (b) at least one identifier of an event of a set of at least one event to which at least one of the service providers responded, each event of the set being of a finite duration, and (c) GPS data identifying the geographic location of each said service provider at each time interval of a set of time intervals of predetermined frequency within the duration of said at least one event; and
  
a computer-readable medium on which are stored instructions that, when executed by a processing device, enable the processing device to perform a method comprising the steps of:
 
generating to a display device a user interface within which is displayed a first identifier of a first event of said set of at least one event, 

receiving from a user, via the user interface, a selection of the first event identifier,

in response to the selection of the first event identifier, generating to a display device an aerial view of a geographic region within which the first event took place,
 
displaying in the aerial view at least two icons representing at least one of said service providers at the geographic location corresponding to at least two time intervals of said set of time intervals within the duration, 


receiving from the user, via the user interface, a selection of the at least two icons; and 

displaying, in response to said user selection of the at least two icons, 
the velocity and bearing of the at least one of said service providers. 

As disclosed above claim 2 of instant application includes all of the limitations of claim 1 of the parent Patent No.  US 10,194,302 B2 except “ A system for ”, “…frequency…”, “ a computer-readable medium on which are stored instructions that, when executed by a processing device, enable the processing device to perform a method comprising the steps of:”, “…two icons…”, “…two time interval…”, “receiving from the user, via the user interface, a selection of the at least two icons; and displaying, in response to said user selection of the at least two icons, the velocity and bearing of the at least one of said service providers.”, (emphasis added).
Nonetheless, the removal of said limitations from claim 2 of the instant application made the claim 2 of instant application a broader version of claim 1 of the parent Patent No.  US 10,194,302 B2. It is well settled that broadening the scope of claims would have been obvious to 
one of ordinary skill in the art in view of the narrower issued claims.  In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982) and In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993).
Therefore, since omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before (In re Karlson (CCPA) 136 USPQ 184 (1963)), claim 2 is not patentably distinct from claim 1 of the parent Patent No.  US 10,194,302 B2. 
Claim 3 of the instant application, is rejected because claim 3 corresponds to claim 2 of parent Patent No.  US 10,194,302 B2 with exact same wording. 
Claim 5 of the instant application, is rejected because claim 5 corresponds to claim 3 of parent Patent No.  US 10,194,302 B2 with exact same wording.
Claim 6 of the instant application, is rejected because claim 6 corresponds to claim 4 of parent Patent No.  US 10,194,302 B2 with exact same wording. 
Claim 7 of the instant application, is rejected because claim 7 corresponds to claim 5 of parent Patent No.  US 10,194,302 B2 with exact same wording.
Claim 8 of instant application includes all of the limitations of claim 6 of the parent Patent No.  US 10,194,302 B1 except “ A system for ”, “…frequency…”, “ a computer-readable medium on which are stored instructions that, when executed by a processing device, enable the processing device to perform a method comprising the steps of:”, “…two icons…”, “…two time interval…”, “receiving from the user, via the user interface, a selection of the at least two icons; and displaying, in response to said user selection of the at least two icons, the velocity and bearing of the at least one of said service providers”, (emphasis added).
Nonetheless, the removal of said limitations from claim 8 of the instant application made the claim 8 of instant application a broader version of claim 6 of the parent Patent No.  US 10,194,302 B2. Therefore, since omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before (In re Karlson (CCPA) 136 USPQ 184 (1963)), claim 8 is not patentably distinct from claim 6 of the parent Patent No.  US 10,194,302 B2.
This is a nonstatutory double patenting rejection.
Claim 2-4, 8-12 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-9 and 11 of US Patent No. 11,115,796 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claims 2-4, 8-12 and 16 are included in claims 1-3, 5-9 and 11 of the US Patent No. 11,115,796 B2 with similar or obvious wording variations (see the table below as an example). 
Claims 2, 8 and 16 of the Instant Application 17,390,756
Independent claims 1, 5 and 11 of the US Patent No. 11,115,796 B2
2. A computer-implementable method of tracking a set of at least one emergency service provider, the method comprising the steps of:


compiling an electronic history comprising: (a) at least one identifier of a service provider of said set of at least one service provider and (b) GPS data identifying the geographic location of each said service provider at each time interval of a set of time intervals of predetermined length within a time period;







storing said electronic history in a memory device;

generating to a display device a user interface within which is displayed a first identifier of a first service provider of the set of at least one service provider;

receiving from a user, via the user interface, a selection of the first service-provider identifier;


in response to the selection of the first service-provider identifier, generating to a display device an aerial view of a geographic region within which the first service provider was located during the time period; and

displaying in the aerial view at least one icon representing the first service provider at the geographic location corresponding to at least one time interval of the set of time intervals, wherein the preceding steps are performed by at least one processor.








8. A computer-implementable method of tracking a set of at least one emergency service provider, the method comprising the steps of:


compiling an electronic history comprising (a) at least one identifier of a service provider of the set of at least one service provider, (b) at least one identifier of an event of a set of at least one event to which at least one of the service providers responded, each event of the set being of a finite duration, and (c) GPS data identifying the geographic location of each said service provider at each time interval of a set of time intervals of predetermined length within the duration of said at least one event;









storing the electronic history in a memory device;

generating to a display device a user interface within which is displayed a first identifier of a first event of said set of at least one event; 

receiving from a user, via the user interface, a selection of the first event identifier; 

in response to the selection of the first event identifier, generating to a display device an aerial view of a geographic region within which the first event took place; and 

displaying in the aerial view at least one icon representing at least one of said service providers at the geographic location corresponding to at least one time interval of said set of time intervals within the duration, wherein the preceding steps are performed by at least one processor.









16. A computer-implementable method of tracking emergency service providers, the method comprising the steps of:

obtaining identification information for at least one service provider;

obtaining location information for the at least one service provider;


obtaining data enabling the generation to a display device of an aerial view of a geographic region in which the location information indicates the at least one service provider has been in transit; and

displaying the map information overlaid with an animated rendering of the movement of the at least one service provider within the geographic region, wherein the preceding steps are performed by at least one processor.

1. A computer-implementable method of tracking a set of at least one mobile emergency service provider, the method comprising the steps of: 

compiling an electronic history comprising: (a) at least one identifier of a service provider of said set of at least one service provider and (b) GPS data identifying the geographic location of each said service provider at each time interval of a set of time intervals of predetermined length within a time period; 

wherein the electronic history further comprises identifiers of a set of at least one dispatch call received by at least one service provider of the set of at least one service provider; 

storing said electronic history in a memory device; 

generating to a display device a user interface within which is displayed a first identifier of a first service provider of the set of at least one service provider; 

receiving from a user, via the user interface, a selection of the first service-provider identifier; 

in response to the selection of the first service-provider identifier, generating to a display device an aerial view of a geographic region within which the first service provider was located during the time period; and 

displaying in the aerial view at least one icon representing the first service provider at the geographic location corresponding to at least one time interval of the set of time intervals, wherein displaying in the aerial view further comprises displaying an icon illustrating a geographic location of the first service provider at a time that the first service provider received the at least on dispatch call; 

wherein the preceding steps are performed by at least one processor.


5. A computer-implementable method of tracking a set of at least one mobile emergency service provider, the method comprising the steps of: 

compiling an electronic history comprising (a) at least one identifier of a service provider of the set of at least one service provider, (b) at least one identifier of an event of a set of at least one event to which at least one of the service providers responded, each event of the set being of a finite duration, and (c) GPS data identifying the geographic location of each said service provider at each time interval of a set of time intervals of predetermined length within the duration of said at least one event; 

wherein the electronic history further comprises identifiers of a set of at least one dispatch call received by at least one service provider of the set of at least one service provider; 

storing the electronic history in a memory device; 

generating to a display device a user interface within which is displayed a first identifier of a first event of said set of at least one event; 

receiving from a user, via the user interface, a selection of the first event identifier; 

in response to the selection of the first event identifier, generating to a display device an aerial view of a geographic region within which the first event took place; and 

displaying in the aerial view at least one icon representing at least one of said service providers at the geographic location corresponding to at least one time interval of said set of time intervals within the duration, wherein the step of displaying in the aerial view further comprises displaying an icon illustrating a geographic location of said at least one first service provider at a time that said at least one service provider received the at least one dispatch call; 

wherein the preceding steps are performed by at least one processor.


11. A computer-implementable method of tracking mobile emergency service providers, the method comprising the steps of: 

obtaining identification information for at least one emergency service provider;

obtaining location information identifying the location of the at least one service provider at each time interval of a set of time intervals of predetermined length within a time period; 
obtaining data enabling the generation to a display device of an aerial view of a geographic region in which the location information indicates the at least one service provider has been in transit; and 

displaying the map information overlaid with an animated rendering of the movement of the at least one service provider within the geographic region, wherein the aerial view further comprises an icon illustrating a geographic location of the service provider at a time that the service provider received a dispatch call; 

wherein the preceding steps are performed by at least one processor.

As disclosed above claim 2 of instant application includes all of the limitations of claim 1 of the parent US Patent No. 11,115,796 B2 except “…mobile…”, “…wherein the electronic history further comprises identifiers of a set of at least one dispatch call received by at least one service provider of the set of at least one service provider;”, and “wherein displaying in the aerial view further comprises displaying an icon illustrating a geographic location of the first service provider at a time that the first service provider received the at least on dispatch call;”, (emphasis added).
Nonetheless, the removal of said limitations from claim 2 of the instant application made the claim 2 of instant application a broader version of claim 1 of the parent US Patent No. 11,115,796 B2. 
It is well settled that broadening the scope of claims would have been obvious to 
one of ordinary skill in the art in view of the narrower issued claims.  In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982) and In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993).
Therefore, since omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before (In re Karlson (CCPA) 136 USPQ 184 (1963)), claim 2 is not patentably distinct from claim 1 of the parent US Patent No. 11,115,796 B2. 
Claim 3 of the instant application, is rejected because claim 3 corresponds to claim 2 of parent Patent No. 11,115,796 B2 with exact same wording. 
Claim 4 of the instant application, is rejected because claim 4 corresponds to claim 3 of parent Patent No.  US 10,194,301 B2 with exact same wording . 
As disclosed above, claim 8 of instant application includes the same subject matter  and all of the limitations of claim 5 of the US Patent No. 11,115,796 B2 except “…mobile…”, and “wherein the step of displaying in the aerial view further comprises displaying an icon illustrating a geographic location of said at least one first service provider at a time that said at least one service provider received the at least one dispatch call”, (emphasis added). 
It is well settled that broadening the scope of claims would have been obvious to 
one of ordinary skill in the art in view of the narrower issued claims.  In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982) and In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993).
Therefore, since the small difference between elements and functionalities, in a combination, are an obvious expedient between a length and set of time intervals of predetermined frequency, but both perform the same essential functionalities (In re Karlson (CCPA) 136 USPQ 184 (1963)), claim 8 is not patentably distinct from claim 5 of US Patent No. 11,115,796 B2.
Claim 9 of the instant application, is rejected because claim 9 corresponds to claim 6 of US Patent No. 11,115,796 B2 with exact same wording. 
Claim 10 of the instant application, is rejected because claim 10 corresponds to claim 7 of US Patent No. 11,115,796 B2 with exact same wording.
 Claim 11 of the instant application, is rejected because claim 11 corresponds to claim 8 of US Patent No. 11,115,796 B2 with exact same wording.
Claim 12 of the instant application, is rejected because claim 12 corresponds to claim 9 of US Patent No. 11,115,796 B2 with exact same wording.
This is a nonstatutory double patenting rejection.
Claim 2-4, 6-12 and 14-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of US Patent No. 11,057,756 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claims 2-4, 6-12 and 14-15 are included in claims 1-12 of the US Patent No. 11,057,756 B2 with similar or obvious wording variations (see the table below as an example). 
Claims 2 and 8 of the Instant Application 17,390,756
Independent claims 1 and 6 of the US Patent No. 11,057,756
2. A computer-implementable method of tracking a set of at least one emergency service provider, the method comprising the steps of:


compiling an electronic history comprising: (a) at least one identifier of a service provider of said set of at least one service provider and (b) GPS data identifying the geographic location of each said service provider at each time interval of a set of time intervals of predetermined length within a time period;


storing said electronic history in a memory device;

generating to a display device a user interface within which is displayed a first identifier of a first service provider of the set of at least one service provider;

receiving from a user, via the user interface, a selection of the first service-provider identifier;


in response to the selection of the first service-provider identifier, generating to a display device an aerial view of a geographic region within which the first service provider was located during the time period; and

displaying in the aerial view at least one icon representing the first service provider at the geographic location corresponding to at least one time interval of the set of time intervals, wherein the preceding steps are performed by at least one processor.






8. A computer-implementable method of tracking a set of at least one emergency service provider, the method comprising the steps of:


compiling an electronic history comprising (a) at least one identifier of a service provider of the set of at least one service provider, (b) at least one identifier of an event of a set of at least one event to which at least one of the service providers responded, each event of the set being of a finite duration, and (c) GPS data identifying the geographic location of each said service provider at each time interval of a set of time intervals of predetermined length within the duration of said at least one event;


storing the electronic history in a memory device;

generating to a display device a user interface within which is displayed a first identifier of a first event of said set of at least one event; 


receiving from a user, via the user interface, a selection of the first event identifier; 

in response to the selection of the first event identifier, generating to a display device an aerial view of a geographic region within which the first event took place; and 

displaying in the aerial view at least one icon representing at least one of said service providers at the geographic location corresponding to at least one time interval of said set of time intervals within the duration, wherein the preceding steps are performed by at least one processor.


1. A computer-implementable method of tracking a set of at least one mobile emergency service provider, the method comprising the steps of: 

compiling an electronic history comprising: (a) at least one identifier of a service provider of said set of at least one service provider and (b) GPS data identifying the geographic location of each said service provider at each time interval of a set of time intervals of predetermined frequency within a time period; 
storing said electronic history in a memory device; 

generating to a display device a graphical user interface within which is displayed a first identifier of a first service provider of the set of at least one service provider; 

receiving from a user, via the user interface, a selection of the first service-provider identifier; 

in response to the selection of the first service-provider identifier, generating to a display device a view of a geographic region within which the first service provider was located during the time period; and 


displaying in the view at least one icon representing the first service provider at the geographic location corresponding to at least one time interval of the set of time intervals, wherein the electronic history further comprises identifiers of a set of at least one dispatch call received by at least one service provider of the set of at least one service provider, and wherein the preceding steps are performed by at least one processor.


6. A computer-implementable method of tracking a set of at least one mobile emergency service provider, the method comprising the steps of: 

compiling an electronic history comprising (a) at least one identifier of a service provider of the set of at least one service provider, (b) at least one identifier of an event of a set of at least one event to which at least one of the service providers responded, each event of the set being of a finite duration, and (c) GPS data identifying the geographic location of each said service provider at each time interval of a set of time intervals of predetermined frequency within the duration of said at least one event; 

storing the electronic history in a memory device; 

generating to a display device a graphical user interface within which is displayed a first identifier of a first event of said set of at least one event; 

receiving from a user, via the user interface, a selection of the first event identifier; 

in response to the selection of the first event identifier, generating to a display device a view of a geographic region within which the first event took place; and 

displaying in the view at least one icon representing at least one of said service providers at the geographic location corresponding to at least one time interval of said set of time intervals within the duration, wherein the electronic history further comprises identifiers of a set of at least one dispatch call received by at least one service provider of the set of at least one service provider, and wherein the preceding steps are performed by at least one processor.


As disclosed above, claim 2 of instant application includes the same subject matter  and all of the limitations of claim 1 of the US Patent No. 11,057,756 B2 except “…mobile…”, “…frequency…”, “…graphical…” and “…wherein the electronic history further comprises identifiers of a set of at least one dispatch call received by at least one service provider of the set of at least one service provider”, (emphasis added).
It is well settled that broadening the scope of claims would have been obvious to 
one of ordinary skill in the art in view of the narrower issued claims.  In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982) and In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993).
Therefore, since the small difference between elements and functionalities, in a combination, are an obvious expedient between a length and set of time intervals of predetermined frequency, but both perform the same essential functionalities (In re Karlson (CCPA) 136 USPQ 184 (1963)), claim 2 is not patentably distinct from claim 1 of the US Patent No. 11,057,756 B2.
Claim 3 of the instant application, is rejected because claim 3 corresponds to claim 2 of the US Patent No. 11,057,756 B2 with exact same wording. 
Claim 4 of the instant application, is rejected because claim 4 corresponds to claim 3 of the US Patent No. 11,057,756 B2 with exact same wording. 
Claim 6 of the instant application, is rejected because claim 6 corresponds to claim 4 of the US Patent No. 11,057,756 B2 with similar wording. 
Claim 7 of the instant application, is rejected because claim 7 corresponds to claim 5 of the US Patent No. 11,057,756 B2 with exact same wording.
As disclosed above, claim 8 of instant application includes the same subject matter  and all of the limitations of claim 1 of the US Patent No. 11,057,756 B2 except “…mobile…”, “…frequency…”, “…graphical…” and “…wherein the electronic history further comprises identifiers of a set of at least one dispatch call received by at least one service provider of the set of at least one service provider”, (emphasis added).
It is well settled that broadening the scope of claims would have been obvious to 
one of ordinary skill in the art in view of the narrower issued claims.  In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982) and In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993).
Therefore, since the small difference between elements and functionalities, in a combination, are an obvious expedient between a length and set of time intervals of predetermined frequency, but both perform the same essential functionalities (In re Karlson (CCPA) 136 USPQ 184 (1963)), claim 8 is not patentably distinct from claim 6 of US Patent No.  11,057,756 B2.
Claim 9 of the instant application, is rejected because claim 9 corresponds to claim 7 of US Patent No. 11,057,756 B2 with exact same wording. 
Claim 10 of the instant application, is rejected because claim 10 corresponds to claim 8 of US Patent No. 11,057,756 B2 with exact same wording.
 Claim 11 of the instant application, is rejected because claim 11 corresponds to claim 9 of US Patent No. 11,057,756 B2 with exact same wording.
Claim 12 of the instant application, is rejected because claim 12 corresponds to claim 10 of US Patent No. 11,057,756 B2 with exact same wording.
Claim 14 of the instant application, is rejected because claim 14 corresponds to claim 11 of US Patent No. 11,057,756 B2 with exact same wording.
Claim 15 of the instant application, is rejected because claim 14 corresponds to claim 12 of US Patent No. 11,057,756 B2 with exact same wording.
This is a nonstatutory double patenting rejection.
Claims 2-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of the parent US Patent No. 10,741,073 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claims 2-15 are included in claims 1-14 of the parent US Patent No. 10,741,073 with similar or obvious wording variations (see the table below as an example)
Claims 2 and 8 of the Instant Application 17,390,756
Independent claims 1 and 7 of the US Patent No. 10,741,073 B2
2. A computer-implementable method of tracking a set of at least one emergency service provider, the method comprising the steps of:


compiling an electronic history comprising: (a) at least one identifier of a service provider of said set of at least one service provider and (b) GPS data identifying the geographic location of each said service provider at each time interval of a set of time intervals of predetermined length within a time period;


storing said electronic history in a memory device;

generating to a display device a user interface within which is displayed a first identifier of a first service provider of the set of at least one service provider;



receiving from a user, via the user interface, a selection of the first service-provider identifier;

in response to the selection of the first service-provider identifier, generating to a display device an aerial view of a geographic region within which the first service provider was located during the time period; and


displaying in the aerial view at least one icon representing the first service provider at the geographic location corresponding to at least one time interval of the set of time intervals, wherein the preceding steps are performed by at least one processor.


8. A computer-implementable method of tracking a set of at least one emergency service provider, the method comprising the steps of:


compiling an electronic history comprising (a) at least one identifier of a service provider of the set of at least one service provider, (b) at least one identifier of an event of a set of at least one event to which at least one of the service providers responded, each event of the set being of a finite duration, and (c) GPS data identifying the geographic location of each said service provider at each time interval of a set of time intervals of predetermined length within the duration of said at least one event;

storing the electronic history in a memory device;

generating to a display device a user interface within which is displayed a first identifier of a first event of said set of at least one event; 

receiving from a user, via the user interface, a selection of the first event identifier; 

in response to the selection of the first event identifier, generating to a display device an aerial view of a geographic region within which the first event took place; and 

displaying in the aerial view at least one icon representing at least one of said service providers at the geographic location corresponding to at least one time interval of said set of time intervals within the duration, wherein the preceding steps are performed by at least one processor.
1. A computer-implementable method of tracking a set of at least one mobile emergency service provider, the method comprising the steps of: 

generating a data set comprising: (a) at least one identifier of a mobile service provider of said set of at least one mobile service provider and (b) GPS data identifying the geographic location of each said mobile service provider at each time interval of a set of time intervals of predetermined frequency within a time period; 





providing the data set to a processing device, the data set enabling the processing device to generate to a display device a user interface within which is displayed a first identifier of a first mobile service provider of the set of at least one mobile service provider; 

receiving from a user, via the user interface, a selection of the first mobile service-provider identifier; 

in response to the selection of the first mobile service-provider identifier, generating to a display device an aerial view of a geographic region within which the first mobile service provider was located during the time period; and 
displaying in the aerial view two icons representing the first mobile service provider at the geographic location corresponding to two time intervals of the set of time intervals, wherein the preceding steps are performed by at least one processor.


7. A computer-implementable method of tracking a set of at least one mobile emergency service provider, the method comprising the steps of: 

generating a data set comprising (a) at least one identifier of a mobile service provider of the set of at least one mobile service provider, (b) at least one identifier of an event of a set of at least one event to which at least one of the mobile service providers responded, each event of the set being of a finite duration, and (c) GPS data identifying the geographic location of each said mobile service provider at each time interval of a set of time intervals of predetermined frequency within the duration of said at least one event; 

providing the data set to a processing device, the data set enabling the processing device to generate to a display device a user interface within which is displayed a first identifier of a first event of said set of at least one event; 

receiving from a user, via the user interface, a selection of the first event identifier; 

in response to the selection of the first event identifier, generating to a display device an aerial view of a geographic region within which the first event took place; and 

displaying in the aerial view at least two icons representing at least one of said mobile service providers at the geographic location corresponding to the first time at least two time intervals of said set of time intervals within the duration, wherein the preceding steps are performed by at least one processor.


As disclosed above, claim 2 of instant application includes all of the limitations of claim 1 of the parent Patent No.  US 10,741,073 B2 except “…mobile…”, “generating a data set ”, “…frequency…”, “…two icons…”, and “…two time interval…”, (emphasis added).
Nonetheless, the removal of said limitations from claim 2 of the instant application made the claim 2 of instant application a broader version of claim 1 of the parent Patent No.  US 10,741,073 B2. It is well settled that broadening the scope of claims would have been obvious to 
one of ordinary skill in the art in view of the narrower issued claims.  In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982) and In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993).
Therefore, since omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before (In re Karlson (CCPA) 136 USPQ 184 (1963)), claim 2 is not patentably distinct from claim 1 of the parent Patent No.  US 10,741,073 B2. 
Claim 3 of the instant application, is rejected because claim 3 corresponds to claim 2 of parent Patent No.  US 10,741,073 B2 with exact same wording. 
Claim 4 of the instant application, is rejected because claim 4 corresponds to claim 3 of parent Patent No.  US 10,741,073 B2 with exact same wording. 
Claim 5 of the instant application, is rejected because claim 5 corresponds to claim 4 of parent Patent No.  US 10,741,073 B2 with similar or obvious wording variation. 
Claim 6 of the instant application, is rejected because claim 6 corresponds to claim 5 of parent Patent No.  US 10,741,073 B2 with exact same wording.
Claim 7 of the instant application, is rejected because claim 7 corresponds to claim 6 of parent Patent No.  US 10,741,073 B2 with exact same wording.
Claim 8 of instant application includes all of the limitations of claim 7 of the parent Patent No.  US 10,741,073 B2 except “…mobile…”, “generating a data set ”, “…frequency…”, “providing the data set to a processing device, the data set enabling the processing device”,  “…two icons…”, and “…two time interval…”, (emphasis added).
Nonetheless, the removal of said limitations from claim 8 of the instant application made the claim 8 of instant application a broader version of claim 7 of the parent US Patent No.  10,741,073 B2. It is well settled that broadening the scope of claims would have been obvious to 
one of ordinary skill in the art in view of the narrower issued claims.  In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982) and In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993).
Therefore, since omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before (In re Karlson (CCPA) 136 USPQ 184 (1963)), claim 8 is not patentably distinct from claim 7 of the parent Patent No.  US 10,741,073 B2.
Claim 9 of the instant application, is rejected because claim 9 corresponds to claim 8 of parent Patent No.  US 10,741,073 B2 with similar or obvious wording variation. 
Claim 10 of the instant application, is rejected because claim 10 corresponds to claim 9 of parent Patent No.  US 10,741,073 B2 with similar or obvious wording variation.
 Claim 11 of the instant application, is rejected because claim 11 corresponds to claim 10 of parent Patent No.  US 10,741,073 B2 with exact same wording.
Claim 12 of the instant application, is rejected because claim 12 corresponds to claim 11 of parent Patent No.  US 10,741,073 B2 with exact same wording.
Claim 13 of the instant application, is rejected because claim 13 corresponds to claim 12 of parent Patent No.  US 10,741,073 B2 with similar or obvious wording variation. 
Claim 14 of the instant application, is rejected because claim 14 corresponds to claim 13 of parent Patent No.  US 10,741,073 B2 with exact same wording.
 Claim 15 of the instant application, is rejected because claim 15 corresponds to 
claim 14 of parent Patent No.  US 10,741,073 B2 with exact same wording.
This is a nonstatutory double patenting rejection.
Conclusion
39. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
40.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARID SEYEDVOSOGHI whose telephone number is (571)272-9679. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on 5712727795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARID SEYEDVOSOGHI/Examiner, Art Unit 2645